 Case 4:20-cv-00335-O Document 46 Filed 06/21/21            Page 1 of 23 PageID 1925



               UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                            §
IASMIN FRIEDHEIM, and                        §
JF SOLUTIONS LTD.,                           §
     Plaintiffs/Counter-Defendants           §
                                             §
v.                                           §          Civil Action No. 4:20-cv-335
                                             §
THOMAS HOEBER, and                           §
   Defendant/Counter-Plaintiffs              §
HÖEBER MEDIA, LLC,                           §
    Defendant/Intervenor                     §

                   PLAINTIFFS’ RESPONSE TO
          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
       COME NOW Plaintiffs Joseph Friedheim, Iasmin Friedheim, and JF

Solutions Ltd. (“JFS”) to file this their Response in reply to Defendants’ Motion

for Summary Judgment (“Motion”).

       SUMMARY: Genuine disputes of fact exist that preclude summary

judgment. The facts added show that Defendants' copyrights are invalid due to an

assignment to JFS from Kini Cassamo, who registered them in Portugal in 2016.

Plaintiffs also provide evidence of Hoeber’s fraudulent misrepresentations.

Defendants Motion for Summary Judgment should be denied.

       Plaintiffs incorporate by reference their Third Amended Complaint (ECF

Doc 40-1) which includes relevant evidence in testimonial declarations.




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 1
  Case 4:20-cv-00335-O Document 46 Filed 06/21/21                                Page 2 of 23 PageID 1926



CONTENTS

I. FACTS .................................................................................................................4

II.       LEGAL STANDARD ......................................................................................8

III.      ARGUMENTS AND AUTHORITIES ............................................................8
      A. Defendants Summary Judgment cannot survive Plaintiff’s evidence;
      Defendants are not entitled to judgment as a matter of law. .................................9
      B. Plaintiffs have evidence that Hoeber acted fraudulently and violated the
      Deceptive Trade Practices Act Under Texas Law. ..............................................15

      C. Defendants have failed to show any deliberate misrepresentation to the
      Copyright Office and thus should deny any summary judgment supporting the
      invalidation of copyright registration VA 2-182-743. .........................................19

      D. The Court should deny attorneys’ fees for the dismissed copyright claim due
      to Defendants’ unclean hands and the details of this case. ..................................20
      E. Plaintiffs have abandoned the Copyright Claim and damages.......................21
IV.       CONCLUSION ..............................................................................................22




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment                                      Page 2
  Case 4:20-cv-00335-O Document 46 Filed 06/21/21                                Page 3 of 23 PageID 1927



Cases
Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 649 (Tex. 1996) ..................... 17, 19
Assessment Techs. of WI, LLC v. Wire Data, Inc.,
         361 F.3d 434, 436 (7th Cir. 2004) .................................................................21
Dias-Angarita v. Countrywide Home Loans Inc., ............................ No. H-13-2638,
         2013 U.S. Dist. LEXIS 147091 (S.D. Tex. Oct. 11, 2013) ...........................16
Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881 (2019)....20
In re First Merit Bank, N.A.,
         52 S.W.3d 749, 758 (Tex. 2001) (orig. proceeding) ............................. 14, 15.
Interplan Architects, Inc. v. C.L. Thomas, Inc., No. 4:08-cv-03181,
         2010 U.S. Dist. LEXIS 114306 at *24 (S.D. Tex. Oct. 27, 2010) ................12
M3Girl Designs, LLC v. Blue Brownies, LLC,
         2012 U.S. Dist. LEXIS 193615, *5 (N.D. Tex, 2013) ........................... 20, 21
Provident Life & Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003) .............8
Southwest E & T Suppliers, Inc. v. American Enka Corp.,
         463 F.2d 1165, 1166 (5th Cir.1972). .............................................................10
Weitzel v. Barnes, 691 S.W.2d 598, 1985 Tex. LEXIS 863 (Tex. 1985) ................18

Statutes
17 U.S.C. § 411 ........................................................................................................20
17 U.S.C. § 504 ........................................................................................................22
17 U.S.C. § 505 ........................................................................................................20
Tex. Bus. & Com. Code § 17.45(b) .................................................................. 17, 18




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment                                     Page 3
    Case 4:20-cv-00335-O Document 46 Filed 06/21/21                          Page 4 of 23 PageID 1928



                                                  I. FACTS

1.      Plaintiffs filed their Third Amended Complaint on May 27th, 2021.1 Plaintiffs

allege Hoeber falsely claimed to act in the name of JFS to obtain material that was

not his to take, and but for his misrepresentations he would not have the material,

as neither Nuno Tuna nor the Copyright Office would have given him the artwork

itself and the copyright. Plaintiffs’ Third Amended Complaint included

declarations from Joseph Friedheim and Kini Cassamo, and other materials to

prove Hoeber’s deliberate misrepresentations.

2.      Defendants filed their Motion for Summary Judgment on May 31, 2021,

seeking to end Plaintiffs’ Invalid Copyright Registration Claims, Plaintiff’s Fraud

and Deceptive Trade Practices Act Claims, and seek to invalidate Plaintiffs’

copyright registration, recover attorneys’ fees, and seek summary judgment on

Plaintiffs’ claims for damages.

3.      Defendants claim Plaintiffs have no evidence that could lead to a duty to

disclose, no evidence of any statement to Plaintiffs exists sufficient to support a

fraud claim, and Plaintiffs cannot overcome the legal presumption of validity.

Defendants refer to Nuno Tuna as an individual refusing to cooperate with

Plaintiffs.2


1
  To the extent that facts vary here from the current complaint, they remain viable to interfere with the Motion, as
the claims in the version attached to the most recent motion for leave includes no new claims, but clears up the
narrative. See ECF Doc. 40-1.
2
  ECF Doc 42 page 10, p. 10.

4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment                                Page 4
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21            Page 5 of 23 PageID 1929



4.     Plaintiffs herein present evidence by sworn declaration from Marina Duarte

Brás, Luis Afonso Fidalgo, and Nuno Manuel Valente Rodrigues Maldonado Tuna,

discussing their encounters with JFS and Hoeber filed as Exhibits 1-3.

Marina Duarte Brás

5.     Marina Duarte Brás, C.E.O. of Frutóbidos Unipessoal, Lda. (“Frutóbidos”),

a company incorporated and existing under the laws of Portugal, declares JFS’s

role as executive importer for their “Ginja D’Obidos – Vila das Rainhas.” She

declares that JFS is the sole authorized entity to use and trade upon their goods and

their trademark “Vila das Rainhas” in the United States.

6.     Frutóbidos authorized JFS to restyle the “Vila das Rainhas” label for the

American market, suggested by Kini Cassamo as agent for JFS. Brás learned Kini

Cassamo registered the label prototypes he performed as agent of JFS in 2016 in

his own name with the copyright registry in Lisbon, Portugal, the General

Inspection of Cultural Activities (“IGAC”) identified as registration no. 1971/2016

with description: PROJECTOS CRIATIVOS DE KINI CASSAMO. Brás also

learned that the copyrights were fully transmitted to JFS. In her declaration, Brás

also discusses her encounter with Hoeber and his unsuccessful attempt to convince

her to change the labels of “Vila das Rainhas”. Declaration of Marina Duerte

Brás, Exhibit 1.




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 5
    Case 4:20-cv-00335-O Document 46 Filed 06/21/21         Page 6 of 23 PageID 1930



Luis Afonso Fidalgo

7.         Luis Afonso Fidalgo, C.E.O. of On Flavours, Lda. (“On Favlours”), a

company incorporated and existing under the laws of Portugal, provided a

declaration discussing his interaction with JFS and Thomas Hoeber, regarding a

possible collaboration involved gin from On Favlours and Ginja D’Obidos – Vila

das Rainhas, already imported by JFS. Luis relates his interaction with Thomas

Hoeber, during which Hoeber told Luis’s business partner that Hoeber was taking

over JFS because Joseph Friedheim was in critical health conditions. Alarmed by

the news, Luis states that he consulted with Marina Brás to confirm the

information and found that it was false, and states, “It became very clear that Mr.

Hoeber was attempting to profit from a misrepresentation and acting

fraudulently.”3 Luis ceased communication with Hoeber afterwards. Declaration of

Luis Afonso Fidalgo, Exhibit 2.

Nuno Manuel Valente Rodrigues Maldonado Tuna

8.         Nuno Manuel Valente Rodrigues Maldonado Tuna (“Nuno Tuna”) has also

provided his declaration, telling the story of his relationship with JFS, starting in

2015, when he was contracted to perform graphic technical work for JFS under the

instruction and supervision of JFS agent Kini Cassamo.




3
    Exhibit 2, paragraph 4.

4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 6
    Case 4:20-cv-00335-O Document 46 Filed 06/21/21         Page 7 of 23 PageID 1931



9.         Nuno Tuna declares the work he performed was solely for the use of JFS.4

Nuno Tuna described his tasks as technical graphic execution of front and back

labels, label placement, bottle neck seal coat, bottle simulations, bottle

specifications, and bottle packaging; and technical graphic execution of company

logo, business cards, stationery, material, presentations and proposals, printable

material, and their applications. Nuno Tuna declares that he was approached by

Hoeber in June 2019, whom he believed to be a fellow agent of JFS. See Statement

of Nuno Manuel Valente Rodrigues Maldonado Tuna, Exhibit 3.

10.        Nuno Tuna declares that Hoeber told Nuno Tuna that the Friedheims were

retiring and wished Hoeber to take over JFS. Hoeber asked Nuno Tuna to sign

documentation transferring all rights Nuno Tuna possessed regarding the

copyrights of the work he performed for JFS. Nuno Tuna declared he believed he

owned no copyright entitlement, nor authorship to any of the work he presented to

Kini Cassamo for the JFS designs.

11.        Nuno Tuna was led to believe by Hoeber that he was assisting JFS by

eliminating ambiguity regarding the copyright ownership by signing the

documentation given to him by Hoeber, based on Hoeber’s representations to him

that he was acting as an agent for JFS and did not realize that Hoeber had parted

ways with the Friedheims and did not represent them or JFS.


4
    Exhibit 3, paragraph 2.

4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 7
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21            Page 8 of 23 PageID 1932



12.    Nuno Tuna lastly declares he has no financial claim against JFS or the

Friedheims.

13.    Clarifying, Nuno Tuna, an agent of JFS, declared that Hoeber

misrepresented his relationship to JFS. Hoeber was at one time an agent of JFS, so

Nuno Tuna reasonably believed the misrepresentation and acted on those

misrepresentations when he assigned the copyrights to Hoeber. See Statement of

Nuno Manuel Valente Rodrigues Maldonado Tuna, Exhibit 3.


                               II. LEGAL STANDARD

27.    In adjudicating a motion for summary judgment, a trial court should take as

true all evidence favorable to the nonmovant, and indulge every reasonable

inference and resolve any doubts in the nonmovant's favor. Provident Life & Acc.

Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003).


                   III.   ARGUMENTS AND AUTHORITIES

15.    The declarations of Marina Duarte Brás, Luis Afonso Fidalgo, and Nuno

Manuel Valente Rodrigues Maldonado Tuna describe in detail Hoeber’s

misrepresentations and fraud and show genuine disputes of material fact that must

be heard before a jury at trial.




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 8
    Case 4:20-cv-00335-O Document 46 Filed 06/21/21         Page 9 of 23 PageID 1933



16.       Because the Court must view all evidence in favor of the nonmovant,

Defendant cannot succeed as a matter of law on any of his claims against Plaintiffs,

the Court must deny Defendants Motion for Summary Judgment.

      A. Defendants Summary Judgment cannot survive Plaintiff’s evidence;
         Defendants are not entitled to judgment as a matter of law.

         i. Plaintiffs have evidence that Hoeber made material misrepresentations to
           Nuno Tuna and the disputed copyright material belongs to JFS.

17.       Defendants claim Plaintiffs need to establish that Hoeber had a duty to

disclose from a fiduciary or confidential relationship. Defendants go as far as to

say that “Hoeber Media was entirely free to purchase the copyright from Tuna

even if Hoeber believed that Tuna was only selling it to Hoeber Media because

Tuna thought Hoeber was working for JFS.”5 If this is the case, then by

Defendants’ reasoning any individual can claim to act as an agent of anyone and

get away with the transaction as long as they claim it to do it under someone else’s

name. The individuals who have had their good name misrepresented would then

have no recourse for anyone doing business under their name!

18.       The statements made by Marina Duarte Brás, Luis Afonso Fidalgo, and

Nuno Manuel Valente Rodrigues Maldonado Tuna show Hoeber’s material

misrepresentations, giving forth additional evidence of a question of material fact

as to the authenticity of the disputed copyright material. See Exhibits 1, 2, & 3.


5
    ECF Doc 42, page 13.

4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 9
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 10 of 23 PageID 1934



19.    Defendants cite Southwest E & T Suppliers, Inc. v. American Enka Corp,

Bradford v. Vento, Hoffman v. AmericaHomeKey, Inc., to distract anyone from

Hoeber’s actual statements to Nuno Tuna. Plaintiffs agree that mere silence does

not amount to fraud in the absence of a duty to disclose. Southwest E & T

Suppliers, Inc. v. American Enka Corp., 463 F.2d 1165, 1166 (5th Cir.1972).

Defendants cite these cases to force attention on the “duty to disclose” aspect of

the law, while Plaintiffs can show herein that Defendant was not silent at all.

20.    According to Nuno Tuna, Defendant made actual statements and

misrepresented himself as an agent of JFS to Nuno Tuna, an actual agent of JFS, a

deliberate misstatement which led him to sign away Nuno Tuna’s non-existent

rights to Hoeber under the impression it was for JFS. Hoeber subsequently used

such signings for his wrongly registered Copyright Office mark listing Nuno Tuna

as author. See Doc 44, App.000429-000438.

21.    Defendants cannot mislead Nuno Tuna, an agent of JFS, to steal the

copyright that belongs to JFS, and then mislead the Copyright Office and lay claim

to materials in which Hoeber had no rights.

22.    The sworn statements by Marina Duarte Brás, Luis Afonso Fidalgo, and

Nuno Manuel Valente Rodrigues Maldonado Tuna support the question of material

facts about the validity of Defendants’ Copyright Office registration.




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment      Page 10
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 11 of 23 PageID 1935



23.    Every step of the way, all of the disputed copyright material was created by

individuals working for JFS. According to Nuno Tuna, Nuno Tuna believed he was

transferring his alleged copyright entitlement and alleged authorship to JFS and not

Hoeber personally. Nuno Tuna did not even believe he had any authorship or

copyright rights but acted as requested and assigned according to Defendant’s

misrepresentations. Exhibit 3, paragraph 3.

24.    Further, Nuno Tuna, the alleged author according to Hoeber, explicitly states

in his sworn declaration that he did not believe he was the author of the disputed

work or entitled to any of the disputed work. He always believed that JFS is the

rightful author of the disputed work, and he simply was doing the disputed work

for JFS under their supervision. Nuno Tuna explains Hoeber’s misrepresentations

regarding the authorship of the disputed copyright material to the Copyright

Office. See Exhibit 3, paragraph 3.

25.    Plaintiffs here have shown fraudulent statements made by Hoeber to Nuno

Tuna, misrepresentations as to Hoeber’s agency and Nuno Tuna’s ownership

originally. The application for copyright registration filed by Hoeber was willfully

inaccurate, and the Copyright Office relied on those misrepresentations in

awarding Hoeber the disputed copyright material. See Interplan Architects, Inc. v.

C.L. Thomas, Inc., No. 4:08-cv-03181, 2010 U.S. Dist. LEXIS 114306 at *24 (S.D.

Tex. Oct. 27, 2010); see 17 U.S.C. § 411; see also ECF Doc. 42, page 13.


4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 11
    Case 4:20-cv-00335-O Document 46 Filed 06/21/21        Page 12 of 23 PageID 1936



26.       Nuno Tuna, acting as an agent of JFS, was present during the transaction and

has provided statements to substantiate the existence of Hoeber’s false

misrepresentations. Further, the declarations by Marina Duarte Brás, Luis Afonso

Fidalgo corroborate Hoeber’s fraudulent statements. The statements described

show Hoeber’s character and that he willfully and deliberately presented

inaccuracies to the Copyright Office, and that the Copyright Office relied on those

inaccuracies. Defendants defrauded Plaintiffs, Nuno Tuna, Marina Duarte Brás,

Luis Afonso Fidalgo, the Copyright Office (Library of Congress), and this Court

by laying claim to the fraudulently obtained copyright material. The disputed

copyright material belongs to JFS. See Exhibit 1, 2, & 3.

27.       Lastly, Hoeber cannot seriously challenge Kini Cassamo’s copyright

registration of the subject materials dated May 19, 2016, with the Portuguese

Ministry of Culture.6 As provided in Plaintiff’s Third Amended Complaint, it

shows the copyrighted materials authorship belonged to Kini Cassamo long before

this dispute erupted, and these materials have been assigned to JFS.7

28.       The combination of evidence by Kini Cassamo, Nuno Tuna, Marina Duarte

Brás, Luis Afonso Fidalgo create a question of material fact about the validity of

Defendants’ registration. See Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115.



6
    ECF Doc. 40-1, pg. 110.
7
    ECF Doc. 40-1, pg. 108-115.

4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 12
   Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 13 of 23 PageID 1937



ii.Plaintiffs have given this Court evidence that Hoeber acted fraudulently.

  29.    Hoeber’s fraudulent misrepresentations have been verified with evidence

  provided by Kini Cassamo, Nuno Tuna, Marina Duarte Brás, Luis Afonso Fidalgo.

  See Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115. These detailed declarations

  show Hoeber’s consistent interactions to abuse the Friedheims and lie to get ahead.

  30.    Nuno Tuna, who never had authority to assign the subject materials, acted

  on Hoeber’s fraudulent misrepresentations and is the basis for this suit.

  31.    To bring a claim for common law fraud, a plaintiff must show the following:

  (1) a material misrepresentation was made; (2) the representation was false; (3)

  when the representation was made, the speaker knew it was false or made it

  recklessly without any knowledge of the truth and as a positive assertion; (4) the

  speaker made the representation with the intent that the other party should act upon

  it; (5) the party acted in reliance on the representation; and (6) the party thereby

  suffered injury. In re First Merit Bank, N.A., 52 S.W.3d 749, 758 (Tex. 2001)

  (orig. proceeding).

  32.    According to Nuno Tuna, Hoeber lied to Nuno Tuna that the Friedhiems

  were retiring and wished Hoeber to take over JFS. Hoeber asked Nuno Tuna to

  sign documentation transferring all rights Nuno Tuna possessed regarding the

  copyrights of the work he performed for JFS. Nuno Tuna did not have any

  authorship rights and believed the Friedheims wanted to retire, where Hoeber knew


  4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 13
   Case 4:20-cv-00335-O Document 46 Filed 06/21/21            Page 14 of 23 PageID 1938



  it was false, and as agent of JFS signed the rights to Hoeber in reliance of Hoeber’s

  false statements. These false statements have caused Plaintiff’s injury in having to

  retain and attorney to engage in this dispute for the rights of their work. See

  Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115.

  33.    Hoeber’s misrepresentations have caused Plaintiff’s humiliation in business

  dealings with other parties. Because of these fraudulent misrepresentations

  Plaintiffs have had to spend countless hours sorting through the misrepresentations

  in order to uncover the truth of the matter through this Court. JFS has had to

  explain why a previous agent of JFS has gone rogue to business partners, and why

  materials owned by Frutobidas are now part of a copyright registration owned by

  this rogue third party.

  34.    The statements of Kini Cassamo, Nuno Tuna, Marina Duarte Brás, Luis

  Afonso Fidalgo show the fraud of Hoeber. See In re First Merit Bank, N.A., 52

  S.W.3d at 758; Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115.

iii.Plaintiffs are the authors of the copyrighted material.

  35.    The evidence in the sworn statements of Kini Cassamo, Nuno Tuna, Marina

  Duarte Brás, Luis Afonso Fidalgo establish a genuine dispute that is not

  appropriate for summary judgment. Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115.

  36.    Nuno Tuna states that he was not the owner of the copyright and was never

  the legitimate author of the subject works. The works themselves have a disclaimer


  4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 14
    Case 4:20-cv-00335-O Document 46 Filed 06/21/21         Page 15 of 23 PageID 1939



on them stating that the copyright is owned by JFS. See ECF Doc 40-1, p. 59 & 70.

Nuno Tuna has stated that he was a graphic technical designer working under the

supervision and guidance of Kini Cassamo and JFS, further invalidating the

legitimacy of Hoeber’s copyright in the Copyright Office of the Library of

Congress. Hoeber cannot solely claim Nuno Tuna is the author, or himself the

owner. There is overwhelming evidence that Plaintiffs are entitled to the copyright

material according to the true author Kini Cassamo and statements by other

involved individuals. See Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115.

       B. Plaintiffs have evidence that Hoeber acted fraudulently and violated the
          Deceptive Trade Practices Act Under Texas Law.

37.        There is evidence that an agent of JFS, Nuno Tuna, was fraudulently misled

by Hoeber in order to fraudulently obtain a copyright in the USPTO on the

disputed material rightfully belonging to JF Solutions.8

Hoeber’s misrepresentations suffice to meet the elements of a DTPA claim.

38.        Defendants   attack   standing   for   Plaintiffs,   arguing   that   Hoeber’s

misrepresentations were not to Plaintiffs, citing Dias-Angarita v. Countrywide

Home Loans Inc. No. H-13-2638, 2013 U.S. Dist. LEXIS 147091 at *3 (S.D. Tex.

Oct. 11, 2013).




8
    See Exhibit 3.

4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment       Page 15
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 16 of 23 PageID 1940



39.    Defendants fail to recognize that Hoeber’s misrepresentations were to an

agent of JFS, and even his request to Nuno was couched in terms of “Since you’re

an agent of JFS and I’m an agent of JFS, please sign this paperwork.”

40.    The testimony of Kini Cassamo regarding Nuno Tuna’s role as agent of JFS

and Nuno Tuna’s testimony regarding his own role in JFS show that Hoeber acted

fraudulently toward JFS and cannot claim ownership of the copyrighted material.

Because Nuno Tuna acted as agent of JFS while Hoeber fraudulently made

misrepresentations to him, JFS has standing for the harm resulting on the reliance’s

made in the fraudulent misrepresentations. See Exhibit 1, 2, & 3; ECF Doc. 40-1,

pg. 108-115. Defendant’s summary judgment should be denied.

41.    However, even if the Court found that no agency existed, privity of contract

with a defendant is not required for the plaintiff to be a consumer under DTPA.

Amstadt v. U.S. Brass Corp., 919 S.W.2d 644, 649 (Tex. 1996).

Plaintiffs are “consumers” under the DTPA.

42.    As all parties agree, a "consumer" as "an individual . . . who seeks or

acquires by purchase or lease, any goods or services.” Id. However, Defendants’

definition of services is too restricted, as the DTPA defines qualifying commerce

as “the advertising, offering for sale, sale, lease, or distribution of any good or

service, of any property, tangible or intangible, real, personal, or mixed, and any

other article, commodity, or thing of value, wherever situated, and shall include


4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 16
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 17 of 23 PageID 1941



any trade or commerce directly or indirectly affecting the people of this state.”

Tex. Bus. & Com. Code § 17.45(d).

43.    The Texas DPTA makes actionable “false, misleading, or deceptive acts or

practices” that includes . . . (2) causing confusion or misunderstanding as to the

source, sponsorship, approval, or certification of goods or services; . . .

(5) representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities which they do not have or that a person has

a sponsorship, approval, status, affiliation, or connection which the person does

not. Tex. Bus. & Com. Code § 17.45(b).

44.    Lastly, the DTPA defines “Business consumer” to include “an individual,

partnership, or corporation who seeks or acquires by purchase or lease, any goods

or services for commercial or business use. The term does not include this state or

a subdivision or agency of this state.” Tex. Bus. & Com. Code § 17.45(b)(10).

45.    Plaintiffs are undeniably business consumers who sought to acquire services

in the form of commercial artistic works from Nuno Tuna. Thomas Hoeber

interfered in that process and by way of deceptive statements gained a false

ownership interest and causing confusion or misunderstanding as to the source,

sponsorship, approval, or certification of goods.

46.    To the extent that this exact scenario does not clearly support or prevent this

Court from concluding a finding that Plaintiffs are business consumers, the Court


4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 17
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 18 of 23 PageID 1942



should follow the Texas Supreme Court’s position that the “DTPA shall be

liberally   construed     to    protect    consumers      from     deceptive   business

practices.” Weitzel v. Barnes, 691 S.W.2d 598, 1985 Tex. LEXIS 863 (Tex. 1985).

47.    JFS’s relationship to the transaction cannot be understated. Hoeber would

never have been in this position without JFS support. Hoeber learned the business

through JFS and JFS connections, Hoeber met Nuno Tuna through JFS, and the

transaction itself regarded an agent of JFS and copyright materials rightfully

belonging to JFS. Nuno Tuna explained his role in the transaction that was never

his to make in Exhibit 3, fully showing Hoeber’s deceptions and JFS’s related

involvement. Hoeber made a transaction with an agent of JFS, JFS qualifies as a

consumer for the purposes of DTPA. See Exhibit 3.

48.    JFS is a consumer for the purposes of the DTPA, defendant can be sued

under the DTPA, the defendant under Section 17.46(a) fraudulently misrepresented

himself to trick Nuno Tuna into signing his documents, and the defendant’s actions

have produced plaintiff’s damages by fraudulently obtaining copyright material

and fraudulent copyright registration. Amstadt v. U.S. Brass Corp., 919 S.W.2d

644, 649 (Tex. 1996). Defendant’s Summary Judgment should be denied. See

Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115.




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 18
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 19 of 23 PageID 1943



      C. Defendants have failed to show any deliberate misrepresentation to the
         Copyright Office and thus should deny any summary judgment
         supporting the invalidation of copyright registration VA 2-182-743.

49.     Defendants must now address the new material facts and evidence provided

to this Court which have altered the case.

50.     Defendants have certainly provided a narrative of changing facts to the

Court in their Motion, but at no point have Defendants provided any evidence of

any deliberate statement.

51.     Even if the changing facts and narrative as outlined by Defendants were true,

neither this Court nor Defendants can infer deception when mere lack of

understanding can suffice.

52.     Inexplicably, Defendants assert that Plaintiffs “could not have filed this

action had they not had a federal copyright registration,” citing Fourth Estate Pub.

Ben. Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019). There is nothing

in Wall-street.com that teaches a plaintiff must already have a copyright

registration with the Copyright Office in order to commence a suit to attack the

validity of a separate copyright registration. This case relies significantly on 17

U.S.C. § 411 and does not require a separate federal copyright registration in order

to challenge the validity of another federal copyright registration.

53.     Thus, this case remains viable irrespective of the accuracy of the registration

facts asserted in VA 2-182-743.


4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment    Page 19
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 20 of 23 PageID 1944



      D. The Court should deny attorneys’ fees for the dismissed copyright claim
         due to Defendants’ unclean hands and the details of this case.
54.     Recovery of attorneys' fees is not automatic. M3Girl Designs, LLC v. Blue

Brownies, LLC, 2012 U.S. Dist. LEXIS 193615, *5 Rather, the overall inquiry into

whether an award of attorneys' fees would be appropriate under 17 U.S.C. § 505

lies squarely within the discretion of the Court. Id.. This inquiry is generally made

"in the light of the litigation as a whole." Id. Section 505 of the Copyright Act does

not set forth a standard for awarding attorneys' fees to a prevailing party; it merely

authorizes such awards. The courts have not said, however, that the symmetry of

plaintiff and defendant in copyright cases requires a presumption that the

prevailing party is entitled to an award of attorneys' fees. Assessment Techs. of WI,

LLC v. Wire Data, Inc., 361 F.3d 434, 436 (7th Cir., 2004).

55.     In determining whether an award of fees is appropriate, a court's discretion

is guided by a non-exhaustive list of factors identified in case law, including:

frivolousness, motivation, objective unreasonableness, and the need in particular

circumstances to advance considerations of compensation and deterrence. M3Girl,

2012 U.S. Dist. LEXIS 193615, *5.

56.     Plaintiffs filed their First Amended Complaint to drop the copyright

infringement claim, add Hoeber Media, LLC, and correct a typo regarding the

chapter of Texas Civil Practice and Remedies Code. While there was a motion to

dismiss, Plaintiff did not drop the case because it was not viable, but because

4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 20
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 21 of 23 PageID 1945



Defendant’s use of the copyright was found to be not actually commercial. As the

discovery revealed, Defendant has used the registration thus far merely to attempt

extortion from Plaintiffs. By his deception, Thomas Hoeber attempts to laugh at his

previous mentor and friends and say, “Hah, I connived you out of your copyright,

interfered in your efforts – so pay me for my successful lies.”

57.     An award of fees in this case would be rewarding unclean hands. In the

present case, there is no ambiguity regarding the legitimacy of authorship, and

infringement today, even if there has been a slow unfolding of the facts. See

Exhibit 1, 2, & 3; ECF Doc. 40-1, pg. 108-115. The only question is one of

damages. Defendants assert that Plaintiffs' dismissal of the copyright claim

automatically warrants fees, as though the claim was frivolous or that Plaintiffs'

claim had no merits.

58.     This case differs from the case cited by Defendants, M3Girl, which did not

involve purposeful fraudulent misrepresentations.

      E. Plaintiffs have abandoned the Copyright Claim and damages.

59.     Defendants have identified that Plaintiffs still include a claim for damages

under 17 U.S.C. § 504 in Plaintiffs’ Complaint, as even most recently amended.

60.     Plaintiffs admit that the reference is an artifact from their Original

Complaint; to the extent that the issue remains vague – Plaintiffs explicitly

disclaim damages under for copyright infringement under § 504.


4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 21
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 22 of 23 PageID 1946



                                IV.    CONCLUSION

       Plaintiffs assert that summary judgment is inappropriate in this case as

described above. Defendants’ have failed to show any evidence of subterfuge or

deliberate statement constituting fraud to the Copyright Office, relying only on

inconsistent statements which are reasonable in a case with unsophisticated

individuals working across two continents. Statements made to the Copyright

Office made under penalty of perjury do not equate to statements made with

ironclad guarantees that new facts may rise.

       Plaintiffs have shown that they are business consumers who have in the

events described sought to obtain commercial marketing materials, and Defendants

have used deception interfered in that process, thereby gaining fraudulent results

that have damaged Plaintiffs’ business prospects and clouded the ownership of

Plaintiffs’ commercial works. These events are actionable under the Texas DTPA.

       Plaintiffs ask that this Court deny the Motion for Summary Judgment.

                     Respectfully submitted,

                     By: /s/Warren V. Norred
                     Warren Norred, TX Bar 24045094, wnorred@norredlaw.com
                     Norred Law, PLLC; 515 E. Border, Arlington, TX 76010
                     817-704-3984 O; 817-524-6686 F
                     Attorney for Plaintiffs

Attachments:
Exhibit 1 – Declaration of Marina Duarte Brás,
Exhibit 2 – Declaration of Luis Afonso Fidalgo
Exhibit 3 – Declaration of Nuno Tuna
4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 22
 Case 4:20-cv-00335-O Document 46 Filed 06/21/21           Page 23 of 23 PageID 1947



CERTIFICATE OF SERVICE - I certify that the above Response to Defendants’
Motion for Summary Judgment was served on all parties seeking service in the
instant case via the Court’s e-file system on June 21, 2021.

                     /s/Warren V. Norred




4:20-cv-335; Plaintiffs’ Response to Defendants’ Motion for Summary Judgment   Page 23
